Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-9 filed 2/26/21 are present and under consideration. 
2.					Priority
Receipt is acknowledged of papers (foreign priority of Application number 16168156.4, EPO, filed 05/03/2016) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
3. 					Drawings
The drawings filed on 2/26/21  and replacement sheets filed 5/14/21 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-9 are directed to genus claims as follows:
1. A method of producing a composition comprising different glycoforms of a glycoprotein, the method comprising: contacting complex N-glycan glycoforms of the glycoprotein secreted from a fungal organism with an endoglucosaminidase enzyme; wherein the endoglucosaminidase enzyme acts on the secreted N-glycan glycoforms of the glycoprotein to produce the composition comprising different glycoforms of a glycoprotein, the composition comprising: a glycoform comprising a complex N-glycan and a glycoform comprising an N-glycan structure consisting of a single GlcNAc; and wherein the glycoprotein is exogenous to the fungal organism.  
2. The method according to claim 1, wherein the contacting occurs during purification of the glycoprotein.  
3. The method according to claim 1, wherein the contacting occurs after purification of the glycoprotein.  
4. The method according to claim 1, wherein contacting with the endoglucosaminidase takes place at a high salt concentration.  
5. The method according to claim 2, wherein contacting with the endoglucosaminidase takes place at a high salt concentration.  
6. The method according to claim 3, wherein contacting with the endoglucosaminidase takes place at a high salt concentration.  
7. The method according to claim 1, wherein the fungal organism expresses at least one exogenous nucleic acid sequence encoding an enzyme needed for complex N-glycosylation and/or wherein the fungal organism does not express an enzyme involved in the production of high-mannose type structures, which enzyme is normally expressed in a wild type from of the fungal organism.  
8. The method according to claim 1, wherein the endoglucosaminidase enzyme is an endo- beta-N-acetylglucosaminidase of EC3.2.1.96.  
9. The method according to claim 1, wherein the composition further comprises a glycofrom comprising a complex N-glycan that is different from the glycoform comprising a complex N- glycan.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification, however, only provides description of two species or example of recombinant N-glycosylated human IL-22 which has one functional N-glycosylation acceptor site present on position N21 in the sequence depicted in SEQ ID NO: 1 or a recombinant N-glycosylated human IL-22 thereof with at least 97% amino acid identity, wherein said human IL-22 comprises the complex N-glycan Gal.sub.2GlcNAc.sub.2Man.sub.3GlcNAc.sub.2 which is present at more than 85% at more than 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% or 100% of the total complex N-glycans present on said recombinant human IL-22 [§0098]; and SEQ ID NO: 2 depicts the amino acid sequence of human IL-22 with two functional glycosylation sites (underlined), the glycosylation acceptor sites N21 and N35 (hIL-22 N21-N35 mutant). The other glycosylation acceptor site (marked in SEQ ID NO: 2) is mutated into a non-functional N-glycosylation acceptor site.   
The specification does not contain any disclosure or description of the structure and function comprising a plurality of glycoforms of a recombinant glycoprotein, wherein the N-glycans present on the glycoforms comprise: a mixture of complex N-glycans: and an N-glycan structure consisting of a single GlcNAc. and wherein the complex N-glycans are present at a level of higher than 90% of the total N-glycans in the composition or the method producing such a composition.  These claims therefore cover a large number of compositions, only characterized by the requirement of "a mixture of complex N-glycans (more than 90% of the total N-glycans) and an N-glycan structure consisting of a single GIcNAc".
No purification method(s) are described.


The two species or example of recombinant N-glycosylated human IL-22 are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of heparin synthase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between the structures of plurality of glycoforms of any recombinant glycoprotein, wherein the N-glycans present on the glycoforms comprise: a mixture of complex N-glycans: and an N-glycan structure consisting of a single GlcNAc. and wherein the complex N-glycans are present at a level of higher than 90% of the total N-glycans. Those of ordinary skill in the art would not be able to identify without further testing what specific glycoform construct(s) would comprise the a mixture of N-glycans and an N-glycan structure consisting of GlcNAc and/or wherein the expressed glycoprotein is contacted in vitro with a suitable amount of an endoglucosaminidase from any source and further use it in any purification protocol, or develop a suitable method of producing such a composition. While general knowledge in the art may have allowed one of skill in the art to identify other glycoprotein and combine with amount of endoglucosaminidase expected to have the same or similar structure, in this case there is no general knowledge in the art to suggest such a combination.  The specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence or compound." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
6.			Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 & 11 of U.S. Patent No. 10,941,418. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Instant claim 1 (for example) are drawn to:  A method of producing a composition comprising different glycoforms of a glycoprotein, the method comprising: contacting complex N-glycan glycoforms of the glycoprotein secreted from a fungal organism with an endoglucosaminidase enzyme; wherein the endoglucosaminidase enzyme acts on the secreted N-glycan glycoforms of the glycoprotein to produce the composition comprising different glycoforms of a glycoprotein, the composition comprising: a glycoform comprising a complex N-glycan and a glycoform comprising an N-glycan structure consisting of a single GlcNAc; and wherein the glycoprotein is exogenous to the fungal organism.  
Patented claim 1 (for example) is drawn to: A method of producing a composition, the method comprising: cultivating a complex glycosylation-engineered Pichia pastoris encoding an exogenous glycoprotein, expressing the encoded exogenous glycoprotein, secreting the expressed exogenous glycoprotein into the medium, and contacting the secreted exogenous glycoprotein in vitro with a suitable amount of an endoglucosaminidase enzyme wherein the composition comprises first and second glycoforms of the exogenous glycoprotein, wherein the first glycoform comprises a complex N-glycan; wherein the second glycoform comprises an N-glycan structure consisting of a single GlcNAc; and wherein complex N-glycans are more than 90% of the total N-glycans in the composition.
Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.		
7. 	IDS filed 2/26/21 is acknowledged. A signed copy is provided with this office Action.
8.	US 20170159094 A1 is cited as the closest prior art but is not used in any art rejection.
9.	No claim is allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940